DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed on 11/15/2021 have been entered.  Claims 1-25 are pending.  Claims 1, 3, 5, 13, 15-16, 21, and 23 are amended and claims 2, 4, 6-12, 14, 17-20, 22, and 24-25 are as previously presented.  
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered.
The previous rejection under 35 USC § 112 for claims has been withdrawn in response to applicant’s amendments.  However, claim 22 was not amended and therefore the rejection is not withdrawn. 
	Regarding the rejection under 35 USC § 103, the applicant argues that the prior art reference of Milekovic does not teach the amended limitation of “a parameter using information associated with reference data of feedback signals, neural responses, and stimulus signals”. The examiner respectfully disagrees.  The claimed parameter is the equivalent to the stimulation protocol taught by Milekovic.  Milekovic teaches that stimulation protocol/parameter is determined by motor movement command model (see [0063]).  Milekovic [0034] states the model/algorithm 153 is initially created by mapping neural activity, the equivalent of feedback signals, to kinematic/movement data, the equivalent of the neural response.  Milekovic [0097] model/algorithm 153 is initially created without taking account stimulation but Milekovic [0100] indicates this initial model can be adjusted based on the presence of stimulation see also [0102-0103; 0113; 0118] which also teach adjusting motor command model/stimulation protocol based results during stimulation.  This adjustment would be indicative of using information associated with stimulation.  Therefore, the stimulation protocol/parameter is creating using information associated with feedback signals/neural activity, neural response/motor/kinematic data, and stimulation signals and the applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claims includes “a stimulus” which term was previous introduced in claim 21 which claim 22 depends.  Based on the wording of the claim it is unclear whether stimulus in claim 22 is the same stimulus in claim 21 or a different stimulus.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 12-17, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milekovic (US 2018/0117318).
Regarding claim 1, Milekovic teaches a stimulating apparatus (Neuroprosthetic system 110 contains stimulation device system 119 making it a stimulation apparatus) comprising: 
a feedback detector (neurosensor 112 Fig.1)  configured to detect a feedback signal from a target to be stimulated (Neurosensor 112 receives brain signals from the user 110 Fig.1.  The user is the equivalent of the target to be stimulated see [0033] for types of neurosensors/feedback signals.) ; 
(controller 150 Fig.1) configured to analyze a waveform of the detected feedback signal and determine a parameter using information associated with reference data of feedback signals, neural responses, and stimulus signals based on the analyzed waveform of the detected feedback signal (The feedback signals is compared to neural vector/activity patterns created from neural signals form the same sensor/feedback detector that were previously recorded while attempting/visualizing certain movements. The movements either visualized or attempted are equivalent of the neural response.  The each neural vector is mapped to a particular kinematic movement of the body and a stimulation protocol which protocol is equivalent of the claimed parameters see [0034].  Milekovic [0097] model/algorithm 153 is initially created without taking account stimulation but Milekovic [0100] indicates this initial model can be adjusted based on the presence of stimulation see also [0102-0103; 0113; 0118] which also teach adjusting motor command model/stimulation protocol based results during stimulation. Therefore the stimulation protocol/parameter outputted by the model is created using information associated with feedback signals/neural activity, neural response/motor/kinematic data, and stimulation signals see also [0031; 0034; 0039; 0044-0046; 0057-0061]); and 
a signal generator (stimulation device 111 see also [0037]) configured to generate a stimulus signal corresponding to the detected feedback signal based on the determined parameter ([0028] teaches that stimulation device 111 includes  a pulse generator to produce electrical stimulation to the spinal cord of the user.  The stimulation protocol/parameter determined by the controller is sent to the stimulation programmer 114 which then generates electrical stimulation using stimulation device 111 see [0063]).  
Regarding claim 2, Milekovic teaches the stimulating apparatus of claim 1, wherein the controller is further configured to determine a neural response indicated by the detected feedback signal based on the analyzed waveform of the detected feedback signal, and determine the parameter based on the determined neural response (The claimed neural response is the equivalent of the motor task/motor movement mapped to the neural activity pattern/vector as discussed in claim 1.  Based on the determined motor task corresponding the neural activity pattern, stimulation protocol/parameter will be selected see [0057-0063]).  
Regarding claim 3, Milekovic teaches the stimulating apparatus of claim 2, wherein the controller is further configured to determine the neural response indicated by the detected feedback signal by ([0031; 0034; 0039] teach mapping patterns of neural activity, the equivalent of analyzed feedback signals, to motor movements, the equivalent of neural responses and using these mapping to determine future desired motor movements see also rejection of claims 1 and 2).  
Regarding claim 4, Milekovic teaches the stimulating apparatus of claim 3, wherein the feedback signals stored in the data set are obtained by exposing the target to environments that induce the neural responses stored in the data set ([0030-0031] teaches using motor movement eliciting device to either prompt the user to move or cause the user to move via a treadmill which are forms of inducing neural response/movement. The system maps the neural activity patterns causes by these induced movements to the corresponding movement/neural response.  [0010] indicates the mapping/neural activity profile can be stored in memory).  
Regarding claim 5, Milekovic teaches the stimulating apparatus of claim 2, wherein the controller is further configured to determine the parameter by obtaining a stimulus signal corresponding to the determined neural response from a data set storing neural responses and stimulus signals mapped to the neural responses, and determine the parameter based on the obtained stimulus signal (The each neural vector is mapped to a particular kinematic movement of the body and a stimulation protocol which protocol is equivalent of the claimed parameters see [0031; 0034; 0039; 0044-0046; 0057-0061]).  
Regarding claim 6, Milekovic teaches the stimulating apparatus of claim 1, wherein the controller is further configured to determine a category to which the detected feedback signal belongs among categories of 27012052.1625 neural signals (The category is the equivalent of the neural pattern/vector that the feedback signal is compared which then used to map the neural activity to particular movement see rejection of claim 1 and 2), and analyze the waveform of the detected feedback signal by detecting an interval between peaks in the detected feedback signal (Spike events are detected in the neural feedback signal.  The spike rate is determined which is measure of the interval between spikes over a time period see [0092-0093]).  
Regarding claim 7, Milekovic teaches the stimulating apparatus of claim 1, wherein the stimulus signal is effective to induce in the target a physical function corresponding to the stimulus signal in ([0029] stimulation is provided to spinal cord to restore/control limb movement.  [0027] teaches stimulation may also be provided to affect other body parts.) .  
Regarding claim 8, Milekovic teaches the stimulating apparatus of claim 1, wherein the stimulus signal is configured to mimic a neural signal occurring in the target ([0041] indicates the electrical stimulation of the spinal cord mimics the brain generated movement command to the spinal cord).  
Regarding claim 12, Milekovic teaches the stimulating apparatus of claim 1, wherein the controller is further configured to determine the parameter to be effective to induce a predetermined physical function in the target, and the signal generator is further configured to generate the stimulus signal to be effective to induce the predetermined physical function in the target based on the determined parameter (As noted in the rejection of claim 1, the mapped neural pattern to motor response is used to determine a stimulation protocol, an equivalent of the parameter, to produce the desired movement).  
Claims 13-17 and 19 are rejected for substantially the same reasons as claims 1-3, 5-6, and 12 respectively.  
Regarding claim 20, Milekovic teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the stimulating method of claim 13 ([0010; 0109] indicates that methods and functions of the system can be implemented as instructions on non-transitory computer readable medium).  
Regarding claim 21, Milekovic teaches a stimulating apparatus (100 neuroprosthetic) comprising: 
a feedback detector (neurosensor 112 Fig.1)  configured to detect a feedback signal from a target to be stimulated; a memory configured to store instructions; 
a processor (controller 150 Fig.1 contains a processor unit that executes instructions stored in memory see [0036]) configured to execute the instructions stored in the memory to configure the processor to: 
analyze the detected feedback signal to determine a stimulus signal to be applied to the target, and determine a parameter to be used to generate the stimulus signal from information associated with reference data of feedback signals, neural responses, and stimulus signals (see rejection of claim 1); and 
(stimulation device 111 Fig.1)configured to generate the stimulus signal based on the parameter (see rejection of claim 1 for additional explanation).  
Regarding claim 22, Milekovic teaches the stimulating apparatus of claim 21, wherein the processor is further configured to:  30012052.1625 analyze the detected feedback signal to determine a neural response indicated by the detected feedback signal ([0031; 0034; 0039] teach mapping patterns of neural activity to motor movements, the equivalent of neural responses and using these mapping to determine future desired motor movements see also rejection of claims 1 and 2)., and determine, as the stimulus signal, a stimulus signal effective to induce in the target a physical function corresponding to the neural response in response to the stimulus signal being applied to the target (As noted in the rejection of claim 1, the mapped neural pattern to motor response is used to determine a stimulation protocol which is sent to the stimulation device to produces an electrical stimulation wave to the spinal cord to trigger the desired movement see also [0029; 0037] ).  
Regarding claim 23, Milekovic teaches the stimulating apparatus of claim 22, wherein the processor is further configured to determine the neural response and the stimulus signal by referring to a data set storing feedback signals and corresponding neural responses, physical functions, and stimulus signals mapped to the feedback signals (The each neural vector is mapped to a particular kinematic movement of the body and a stimulation protocol which protocol is equivalent of the claimed stimulus signal see [0031; 0034; 0039; 0044-0046; 0057-0061]).   .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 9-10, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Milekovic in view of Popovic (US 2015/0039051).
Regarding claim 9, Milekovic teaches the stimulating apparatus of claim 1, but Milekovic does not explicitly teach that the signal generator comprises an analog circuit configured to output an analog signal corresponding to a waveform of the stimulus signal based on the determined parameter (Milekovic [0034; 0037] does teach the idea of different stimulations signals/waveforms and stimulation protocols/parameters corresponding to the stimulation wave generated by the stimulator but does not teach an analog stimulator).  
Popovic does teach a electrical stimulator for stimulating nerves ([0020]) the signal generator comprises an analog circuit configured to output an analog signal corresponding to a waveform of the stimulus signal based on the determined parameter (Popovich teaches a stimulator comprising analog circuits 402, 406, 410  that is controlled by digital block 412.  Digital controller receives input parameter the equivalent of the stimulation protocol taught by Milekovic and then manipulates switches control signals generated in the analog portion of the circuit which adjusts the stimulation waveform see [0084-0088]) 
In view of the teachings of Popovic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include analog stimulator as is disclosed by Popovic to the stimulator apparatus taught by Milekovic in order to provide greater treatment flexibility by having a stimulator that can rapidly adjust stimulation characteristics in order to achieve optimal stimulation (Popovic [0009]).
Regarding claim 10, Milekovic as modified teaches the stimulation apparatus of claim 9, Popovic further teaches that the analog circuit comprises capacitors and transistors, and the analog circuit is further configured to output the analog signal in response to an input signal corresponding to the determined parameter being applied to any one or any combination of any two or more of the capacitors and the transistors (Fig 12 and 13 shows that circuit includes transistors and switch capacitor output circuit which are controlled by the digital block and are involved in shaping the outputted analog stimulation signal  see also [0114-0136]).  

Claim 18 is rejected for substantially the same reason as claim 9.
In view of the teachings of Popovic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include analog stimulator as is disclosed by Popovic to the stimulator apparatus taught by Milekovic in order to provide greater treatment flexibility by having a stimulator that can rapidly adjust stimulation characteristics in order to achieve optimal stimulation (Popovic [0009]).
Regarding claim 10, Milekovic as modified teaches the stimulating apparatus of claim 21, wherein the processor is further configured to determine a first parameter related to a waveform of the stimulus signal, and a second parameter related to a level of the stimulus signal, Popovich further teaches that the signal generator is further configured to generate the stimulus signal based on the first parameter and the second parameter (See table 1).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Milekovic as modified by Popovic and further in view Wijekoon (Wijekoon, Jayawan HB, and Piotr Dudek. "Compact silicon neuron circuit with spiking and bursting behaviour." Neural Networks 21.2-3 (2008): 524-534) in view of  Schmid (Schmid, Alexandre. "Neuromorphic microelectronics from devices to hardware systems and applications." Nonlinear Theory and Its Applications, IEICE 7.4 (2016): 468-498.) .
Regarding claim 11, Milekovic as modified teaches the stimulation apparatus of claim 10, but does not explicitly teach that the capacitors comprise a first capacitor and a second capacitor, the first capacitor is configured to generate a signal in a first frequency band in the analog signal based on the input signal, and the second capacitor is configured to generate pulses having a frequency in a second frequency band on peaks of the signal in the first frequency based on the input signal.  
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Milekovic in view of Zhou (US 2004/0220621).
Regarding claim 25, Milekovic teaches the stimulating apparatus of claim 21, wherein the processor is further configured to: analyze a waveform of the detected feedback signal to determine a neural response indicated by the detected feedback signal (Milekovic teaches determining the type of neural response from neural activity pattern see rejection of claims 1-3), and in response to the neural response indicating a motor nerve is to be actuated in the target, determine, as the stimulus signal, a second stimulus signal having a waveform substantially the same as the waveform of the detected feedback signal, the waveform of the second signal being effecting to activate the motor nerve in the target in response to the second stimulus signal being applied to the target ([0041] indicates the electrical stimulation of the spinal cord mimics the brain generated movement command to the spinal cord).
Milekovic does not explicitly teach in response to the neural response indicating a need to change a hormone level in the target, determine, as the stimulus signal, a first stimulus signal having a waveform different from the waveform of the detected feedback signal, the waveform of the first stimulus signal being effective to change the hormone level in the target in response to the first stimulus signal being applied to the target.
Zhou does teach neural stimulation device that the neural response indicating a need to change a hormone level in the target (Zhou [0048] indicates the measure of sympathetic neurotransmission can be measured to determine a need to change a hormone level in the body.  This can be indicated by too high sympathetic nervous system activity.  Table 1 further indicates the neural recordings can be used) , determine, as the stimulus signal, a first stimulus signal having a waveform different from the waveform of (Zhou [0045] teaches stimulating sympathetic nerves to lower the level of sympathetic activity and reduce the levels of catecholamine which is a cardiovascular hormone as indicated in [0014])  .
In view of the teachings of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include feedback detection for a need to change a hormone level as is disclosed by Zhou to stimulating apparatus taught by Milekovic in order to create an effect that is the equivalent of beta-blockers without requiring the administration of drugs (Zhou [0045])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792